Citation Nr: 1431976	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA)Regional Office (RO) in Indianapolis, Indiana.  The Veteran provided testimony at a Travel Board hearing before the undersigned in Indianapolis, Indiana, in May 2011; a transcript of that hearing is of record.

The November 2009 rating decision on appeal, in pertinent part, denied service connection for a mental condition.  The issue on appeal has been recharacterized to reflect the Veteran's contentions and changes in case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the hearing, the Veteran confirmed that the only issue he was pursuing on appeal was the claim for service connection for a psychiatric disorder.

In September 2013, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  Posttraumatic stress disorder is not currently diagnosed.

2.  A psychiatric disorder other than posttraumatic stress disorder was not manifest in active service or to a compensable degree within one year of service discharge; any current psychiatric disorder is not caused or aggravated by such service.






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2012).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, service personnel records, and VA and private treatment records have been obtained; he did not identify any additional private treatment records pertinent to the appeal 38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2012).  VA examinations were provided in June 2010 and October 2013.  The VA examiners conducted thorough interviews and described the Veteran's mental health picture in sufficient detail so that the Board's decision is an informed one.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran testified at a May 2011 hearing at the RO before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Veterans Law Judge who presided over the Veteran's hearing effectively complied with Bryant's directives by identifying the pertinent facts and laws underlying the appeal and eliciting the Veteran's testimony regarding his contentions as to why service connection should be warranted.  The Veteran's appeal was remanded for additional development in September 2013, and as indicated above, the mandates of the remand were substantially complied with.  Therefore, the relevant elements "in terms of the scope of the claims for benefits," were fully articulated and "the outstanding issues material to substantiating the claims" were addressed.  See Bryant.  The Veteran has not contended, and the evidence does not otherwise show, that the undersigned Veterans Law Judge committed prejudicial error, either by failing to adequately apprise the Veteran of the issue presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted during active military service.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for posttraumatic stress disorder, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by competent evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV). 38 C.F.R. § 4.125.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disability, possibly including posttraumatic stress disorder, that he believes is related to his period of active service in Vietnam.  He contends that he began experiencing symptoms of anxiety and suicidal ideation in Vietnam.  He has also reported being sent home early from Vietnam due to nervousness.

The service treatment records do not show any complaints or findings of a psychiatric nature.  On the March 1969 report of medical history prepared by the Veteran prior to separation from active duty, he checked "no" next to whether he now had or had ever had nervous trouble of any sort.  Normal psychiatric examination was noted at separation from service.

The service personnel records indicate that the Veteran served in the Air Force in Vietnam as a motor vehicle driver for three months.  A May 1969 Airman Performance Report noted that he primarily drove a passenger bus and a radio taxi.  He drove on base and to and from downtown Nha Trang.  He was noted to have been exposed to "enemy terrorist action" in Nha Trang and to have responded to this danger calmly.  The personnel records do not include any documentation of nervousness or other psychiatric problem.

The earliest psychiatric treatment shown in the record is in July 1982 when the Veteran was seen with atypical anxiety disorder.  He received that diagnosis again in July 1983.  The Veteran was treated for adjustment disorder, marital problems, in 1985 and 1986, for panic disorder from 1988 to 1991.  None of these treatment records reference his military service.

In July 2004 he was seen for alcohol abuse disorder and history of panic disorder.  The Veteran reported a history of panic disorder since the late 1970s.  During 2009 he was treated for major depression and panic disorder.

A VA examination was conducted in June 2010 by a psychologist.  The examiner noted that psychometric assessment for posttraumatic stress disorder found that the Veteran did not meet the threshold for a diagnosis of posttraumatic stress disorder.  The examiner diagnosed generalized anxiety disorder, depressive disorder not otherwise specified, panic disorder without agoraphobia, and alcohol dependence in sustained partial remission.  The examiner opined that these diagnoses were not caused by or a result of the Veteran's military service.  The examiner noted that there was no evidence of psychiatric difficulties on the Veteran's part during military service and that the earliest record of psychiatric problems was in 1982.  "There were several stressors in his life at that time that were unrelated to his military service, and his Alcohol Dependence that was active then was a clear exacerbating factor for his problems.  His current and significant stressors that have exacerbated some of his historical symptoms of anxiety and depression are also unrelated to his military history."

On a May 2011 VA mental health clinic note, the Veteran reported being sent home early from Vietnam after stress-related incidents.  He believed he had posttraumatic stress disorder.  The assessment was major depression, panic disorder, and alcohol dependence in full sustained remission.  There was also a notation of rule-out posttraumatic stress disorder. 

A VA examination was conducted in October 2013 by a psychologist.  The Veteran reported stressful incidents in Vietnam that caused him to feel anxious and to be sent home early.  The examiner noted that the service records did not support this account.  The Veteran reported that he first sought help for psychiatric symptoms following a panic attack in the early 1980s.  The examiner found that while the Veteran had been exposed to stressors in Vietnam that would support a diagnosis of posttraumatic stress disorder, that he did not meet the criteria for a diagnosis of posttraumatic stress disorder under DSM-IV.  Rather, the examiner diagnosed anxiety disorder, not otherwise specified, and alcohol abuse.  

The examiner opined that the Veteran's anxiety disorder was less likely than not incurred in or caused by service; the initial psychiatric treatment occurred years after separation from active duty and there was no indication in the private treatment records from the 1980s linking the Veteran's anxiety symptoms to his military service.  The Veteran's alcohol abuse disorder was also unrelated to his military service; the Veteran indicated that he drank prior to service (and had an alcohol related arrest prior to service) and there was no basis for concluding that the Veteran's alcohol abuse was caused by his other psychiatric symptoms.

A private statement from the Veteran's wife noted that she had noticed a change in him when he returned from Vietnam.  He was restless, had sleep problems, and drank.  Some years later he sought emergency psychiatric treatment.  She believed that the Veteran had posttraumatic stress disorder as a result of his experiences in Vietnam.

The Veteran submitted an April 2014 "independent medical opinion" from a board-certified family practice physician, G.L.W, M.D.  Dr. W. stated that he had conducted a clinical interview with the Veteran.  He reported that the Veteran denied experiencing symptoms related to his anxiety disorder prior to service; that while on active duty he developed insomnia, anxiety, and suicidal thoughts and expressed these thoughts to his supervisors; that because of these suicidal thoughts he was sent back to the States after only a few months in Vietnam; that he began medicating his symptoms with excessive alcohol consumption while in Vietnam and after.  Dr. W. stated that based on his interview with the Veteran, "it is my opinion that it is highly likely that [the Veteran]'s currently diagnosed Anxiety Disorder NOS had its onset during service and/or is causally related to his service."  

The record shows that the Veteran was exposed to inservice stressors.  However, the preponderance of the evidence is against a finding that he has a diagnosis of posttraumatic stress disorder.  VA psychologists in June 2010 and October 2013, with benefit of psychometric testing, concluded that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder under DSM-IV criteria.  There is no confirmed diagnosis of posttraumatic stress disorder of record.  In the absence of medical evidence of a current diagnosis of PTSD, the preponderance of the evidence is against the claim and there is no doubt to be resolved and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

With respect to diagnoses of other psychiatric disabilities; specifically depressive and anxiety disorders, the record does not demonstrate any psychiatric complaints in service or at the time of separation from active service in 1969.

The Veteran first sought treatment for psychiatric complaints following a panic attack in 1982, and the private treatment records of treatment in the 1980s do not attribute the Veteran's anxiety disorder, panic disorder, or adjustment disorder, to his period of service.

With regard to a medical opinion the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

VA examinations in June 2010 and October 2013, which included an interview with the Veteran as well as review of the claim file, determined that his current psychiatric diagnoses were not related to his military service.  These opinions were provided by mental health professionals who provided reasoned rationales for their conclusions.  These opinions are highly probative.

The Board has considered the opinion provided by Dr. W.  However, Dr. W. is a family practice physician rather than a mental health professional.  His opinion was based on a single interview with the Veteran and did not include a review of the claim file.  As Dr. W.'s opinion did not include any discussion of the objective findings of record, to include the service treatment records and private treatment reports from the 1980s, the Board finds it less probative than the VA examination reports by psychologists who reviewed the complete record and provided detailed rationales for their opinions.

Both the Veteran and his wife maintain that he suffers from a psychiatric disability due to his experiences in Vietnam.  However, as laypersons, lacking in medical training and expertise, they cannot provide a competent opinion on a matter as complex as the etiology of a psychiatric disability.  There are multiple potential etiologies of the Veteran's current psychiatric disability.  Significantly, more than a decade passed before the Veteran's first diagnosis and intervening factors must be considered when determining the etiology of the Veteran's psychiatric disability.  

The normal clinical findings at the time of separation from service, as well as the thorough and detailed negative nexus opinions with respect to linking the Veteran's current psychiatric disabilities to service, is probative evidence against the claim for service connection.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


